PER CURIAM.
The defendant, Reinardo Garcia, appeals from his convictions and sentences for sale of cocaine and trafficking in cocaine arguing that the trial court abused its discre*427tion by admitting into evidence the cocaine seized from both transactions without requiring the State to establish a complete chain of custody. We affirm based on our finding that the State was not required to establish a complete chain of custody where the record does not demonstrate that there was a probability of tampering with the evidence. Davis v. State, 788 So.2d 308, 310 (Fla. 5th DCA 2001); Creme v. State, 752 So.2d 1238 (Fla. 3d DCA 2000).
Affirmed.